Citation Nr: 1726242	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the matters on appeal were last before the Board.  At that time, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD, and remanded the claim for further development.  The Board also remanded the claims of entitlement to service connection for a gastrointestinal disability, claimed as GERD, and entitlement to service connection for a right knee disability for further development.  With respect to the issue of entitlement to a TDIU, the Board remanded that issue for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has perfected his appeal of the denial of a TDIU.  

When this matter was last before the Board, the Veteran was represented by an attorney.  In February 2017, the attorney filed a motion to withdraw as the Veteran's representative.  In April 2017, the Board granted the attorney's motion.  The Veteran has not appointed a new representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, to obtain a medical examination and opinion properly addressing the Veteran's claims of in-service assault.  The Board specifically asked that the examiner "indicate whether any behavioral changes that occurred proximate to the time of the alleged stressor incidents could indicate the occurrence of one or more of the alleged in service stressors."  The Board noted that the Veteran's statements regarding his stressor history were inconsistent.  

In March 2017, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner ruled out PTSD, and assessed "unspecified anxiety disorder."  The examiner noted that the service records reflected a history of an Article 15 in service for being at an off-limits establishment, which is reflected in the service records.  The Veteran explained that with respect to the claimed assault that four soldiers attempted to rape him in February 1963 in Okinawa, Japan.  He described that he was struck and fell to the floor, injuring his head.  The Veteran explained that following this incident he "started treating women bad" and was a "ladies man."  

The March 2017 examiner ultimately concluded that she could not offer an opinion without resorting to speculation, noting that "[t]here are no available medical records supporting this alleged incident as per available [service treatment records].  The examiner emphasized that she would have to "resort to mere speculation to establish a link between endorsed anxiety symptoms and claimed event that allegedly occurred 54 years ago."

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The March 2017 VA examiner's opinion is insufficient to decide the claim.  The Board asked that the examiner "indicate whether any behavioral changes that occurred proximate to the time of the alleged stressor incidents could indicate the occurrence of one or more of the alleged in service stressors."  The Veteran identified a specific behavior change when he discussed that he began to mistreat women, and his service records document that the Veteran received an Article 15 for being at an off-limits establishment with women in Okinawa, Japan in February 1963.  The examiner addresses none of this history.  Accordingly, the report is returned.  See 38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

In May 2015, the Board remanded the claim of entitlement to service connection for gastrointestinal disability, claimed as GERD, for a medical examination and opinion conditioned on the grant of entitlement to service connection for a psychiatric disability, to include PTSD.  Thus, the issues are inextricably intertwined, and the issue of entitlement to service connection for a gastrointestinal disability, claimed as GERD must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In May 2015, the Board also remanded the claim of entitlement to service connection for a right knee disability for further evidentiary development.  Following the Board's remand, that development was undertaken and the issue was readjudicated in an April 2017 Supplemental Statement of the Case (SSOC).  Following that SSOC, the Veteran submitted pertinent evidence pertaining to the right knee, and he did not waive initial AOJ adjudication.  Due to the timing of the filing of the Substantive Appeal (VA Form 9) in November 2011, this evidence is not subject to automatic waiver.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Accordingly, the issue is remanded for issuance of a SSOC.  38 C.F.R. § 19.31.

The issue of entitlement to a TDIU will be deferred pending adjudication of the claims remanded herein, particularly in that the Veteran alleges unemployabilty due to psychiatric disability.  Harris, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination.  With regard to the Veteran's claimed physical assault, the examiner should indicate whether any behavioral changes  that occurred proximate to the time of the alleged stressor incidents could indicate the occurrence of one or more of the alleged in-service stressors.  The examiner should take note of the inconsistent reporting of stressors by the Veteran that he attributes to his psychiatric disability, shown in contentions he has made in his June 1984 NOD and his October 1984 hearing testimony suggesting a post-service work related origin; statements made in April 1994 and May 1994 describing his issues with supervisors; and his statements made in October 2008 and thereafter regarding the claimed assault.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete comprehensive testing for PTSD, to include the MMPI and any other special testing deemed appropriate.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.

The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.  The examiner's attention is directed towards the Veteran's reports of behavioral changes, and the history of Article 15 proceedings for being at an off-limits establishment with women in Okinawa, Japan in February 1963, reflected in the service records.  In providing this analysis, the examiner should address the credibility of the Veteran's claimed stressors, in light of the differing histories of his claimed stressors as noted above.

If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to each such disorder, whether it had its onset in service or is otherwise related to service, to include any incident shown therein.  The report of the examination should include a complete rationale for all opinions.

2.  Then, after conducting any additional indicated development, the AOJ should readjudicate the claims remanded herein.  If the determination of any of these claims remains unfavorable to the veteran, the RO must
issue a Supplemental Statement of the Case and provide him a reasonable period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




